Ridgely, Chancellor.
If I intended to make a final decision as to the rights of the parties in this cause, I would minutely examine and discuss the exhibits, proofs and arguments of the counsel respectively, and deliver my opinion upon the various matters which have been given in evidence; but I shall not do so, because I do not mean to prejudice either party by any thing which I shall say, except so far as it may be necessary to explain the course which I am about to pursue.
This is a kind of ejectment cause. The complainant prays that the indenture made by David Greenly to *283Elisha E. Greenly and John P. Greenly, his sons, on the 19th of January, 1819, may be declared fraudulent and void, and may be cancelled and delivered up to the complainant; and that the grantees in that deed may be compelled to convey said land to the complainant; and that the said land maybe delivered to complainant; and in the meantime that a receiver be appointed to receive the rents and profits; and that said Greenly may be restrained from assigning a lease made to James Walker; and that the defendants may be decreed to account for the rents and profits; and for general relief.
How the utmost length that this Court would go in granting relief would be merely to act on the deed of the 19th of January, 1819. Eor as to the possession, and the rents and profits, that is, the mesne profits, the complainant has the same remedy which all persons have where land is withheld from the proper owner. Such owner may, at law, recover the possession; and in an action for the mesne profits he may recover the rents and profits.
And as to the deed,—if it is fraudulent, the complainant can recover at law, if he is entitled to recover; for fraud, in such a case as this, is as much within the jurisdiction of a court of law as within the jurisdiction of this Court. This is one of my reasons for not deciding the matter here.
Another objection to relief is, that the debts of the Huffingtons, and of Isaac Green, do not present a case so pure as to entitle them to favor in this Court. They essentially operated in the sale of the land.
I do not intend to justify the deed made by Greenly to his sons. But,under all the circumstances, the complainant must he left to his remedy at law. There, he may have a complete relief, according to the merits of his case. Here, it could be only partial; for neither the possession nor an account for the rents and profits could be decreed him.
The bill must be dismissed, without prejudice to either party at law, and each party must pay his own costs.